The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Gauger, JR. et al. (US 2014/0126733).
	Gauger, JR. discloses headphones.  See figure 2C, for example.  The headphones, comprising:  speakers 104 that play music in stereo to a listener wearing the headphones (see para. 0036, regarding “a single earphone 100 is show; most systems include a pair of earphones”; see para. 0085, regarding that the input audio which is played through the speakers is music; see para. 0104-0105, regarding that the input audio, provided by a smartphone for example, is provided as stereo audio); a plurality of microphones 108 that capture environmental sound 200; a processor 118 that blocks at least a portion of the environmental sound 200 that plays through the speakers 104 (see  para. 0041, regarding “feed-forward noise cancellation”); and a sensor that senses a hand of the listener to an earphone (see para. 0091, regarding “a capacitive sensor or accelerometer, in the ear cup, that detects when the user touches the ear cup”).  The headphones automatically increase a volume of the environmental sound 200 that plays through the speakers 104 in response to the sensor sensing the hand of the listener to the earphone (see para. 0091, regarding “detects when the user touches the ear cup in a particular manner that is interpreted as calling for the active hear-through mode”, e.g., increases a volume of the .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger, JR. et al. (US 2014/0126733), as applied to claim 21 above, in further view of Watson et al. (US 2016/0357510).
Gauger, JR. discloses the invention as claimed, but fails to specifically teach that the headphones further includes a sensor that senses when the headphones are removed from a head of the listener, wherein the headphones automatically stop playing the music through the speakers in response to the sensor sensing when the headphones are removed from the head of the listener, wherein the headphones further automatically switch sound to emanate from a speaker in a portable electronic device that is in wireless communication with the headphones in response to the sensor sensing that the headphones are removed from the head of the listener.  Watson discloses headphones (see para. 0019) including a sensor that senses when the headphones are removed from a head of the listener, wherein the headphones automatically stop playing the music through the speakers in response to the sensor sensing when the headphones are removed from the head of the listener, wherein the headphones 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gauger, JR., in view of Watson, such that the headphones further includes a sensor that senses when the headphones are removed from a head of the listener, wherein the headphones automatically stop playing the music through the speakers in response to the sensor sensing when the headphones are removed from the head of the listener, wherein the headphones further automatically switch sound to emanate from a speaker in a portable electronic device that is in wireless communication with the headphones in response to the sensor sensing that the headphones are removed from the head of the listener.  A practitioner in the art would have been motivated to do this for the purpose of automatically routing the music to a speaker of a portable electronic device when the user removes the headphones without the need for the user to perform an additional operation.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger, JR. et al. (US 2014/0126733), as applied to claim 21 above, in further view of Watson et al. (US 2016/0357510) and Kahn et al. (US 2009/0274317).
Gauger, JR. discloses the invention as claimed, but fails to specifically teach that the headphones further includes a proximity sensor and an accelerometer that senses when the headphones are removed from a head of the listener, wherein the headphones automatically pause playing the music through the speakers in response to the proximity sensor and the accelerometer sensing when the headphones are removed from the head of the listener.  
Watson discloses headphones (see para. 0019) including at least one sensor, which includes a proximity sensor (see para. 0021), that senses when the headphones are removed from a head of the listener, wherein the headphones automatically pause playing the music through the speakers in 
Gauger, JR., as modified by Watson above, discloses the invention as claimed, but fails to specifically teach that the at least one sensor for sensing that the headphones are removed from a head of the listener, further includes an accelerometer.  Kahn discloses headphones including an accelerometer that senses when the headphones are removed from a head of a listener (see para. 0024), in the same field of endeavor, for the purpose of automatically placing a telephone call on hold when it is determined that the headphones are removed from a head of the listener (see fig. 3, steps 350-360; para. 0047).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Gauger, JR., in further view of Kahn, such that the at least one sensor for sensing that the headphones are removed from a head of the listener, further includes an accelerometer.  A practitioner in the art would have been motivated to do this for the purpose of more accurately sensing that the headphones are removed from the head of the listener by utilizing an accelerometer as taught by Kahn.

25 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger, JR. et al. (US 2014/0126733), as applied to claim 21 above, in further view of Watson et al. (US 2016/0357510).
Gauger, JR. discloses the invention as claimed, including a network interface that receives a telephone call from a portable electronic device in wireless communication with the headphones (see para. 0097), but fails to specifically teach that the headphones further includes a sensor that senses when the headphones are removed from a head of the listener, wherein the headphones automatically switch the telephone call to the portable electronic device in response to the sensor sensing when the headphones are removed from the head of the listener.  Watson discloses headphones (see para. 0019) including a sensor that senses when the headphones are removed from a head of the listener, wherein the headphones automatically switch a telephone call to a portable electronic device 350 in response to the sensor sensing when the headphones are removed from the head of the listener (see figure 3C, and para. 0036).  Watson discloses the headphones including the sensor, in the same field of endeavor, for the purpose of automatically routing the telephone call to the portable electronic device 350 when the user removes the headphones without the need for the user to perform an additional operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gauger, JR., in view of Watson, such that the headphones further includes a sensor that senses when the headphones are removed from a head of the listener, wherein the headphones automatically switch the telephone call to the portable electronic device in response to the sensor sensing when the headphones are removed from the head of the listener.  A practitioner in the art would have been motivated to do this for the purpose of automatically routing the telephone call to the portable electronic device when the user removes the headphones without the need for the user to perform an additional operation.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger, JR. et al. (US 2014/0126733), as applied to claim 21 above, in further view of Chew (US 2008/0144806).
Gauger, JR. discloses the invention as claimed, but fails to specifically teach that the headphones notify the listener of increasing the volume of the environmental sound being played through the speakers (e.g., when the active hear-through mode is enabled by the user touching the ear cup) by playing an alert 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gauger, JR., in view of Chew, such that the headphones notify the listener of increasing the volume of the environmental sound being played through the speakers (e.g., when the active hear-through mode is enabled by the user touching the ear cup) by playing an alert of a non-naturally occurring sound through the speakers.  A practitioner in the art would have been motivated to do this for the purpose of accurately and timely notifying the listener that the mode of operation has been change to the active hear-through mode.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger, JR. et al. (US 2014/0126733), as applied to claim 21 above, in further view of Gozen (US 2011/0135126).
Gauger, JR. discloses the invention as claimed, but fails to specifically teach that the headphones automatically play, in response to a detection being made that the listener wearing the headphones is walking, an audio alert through the speakers in the headphones to notify the listener of changing of the volume of the environmental sound that plays through the speakers.  Gozen discloses a headphone including a sensor for detecting that the listener wearing the headphones is walking, and automatically changing the volume of the environmental sound that plays through the speakers in response to the detection (e.g., volume of the environmental sound is increased from a zero level), in the same field of endeavor, for the purpose of providing the user situational awareness of their environment while the user is walking (see para. 0072).  Note:  by changing the volume of the environmental sound that plays through the speakers of the headphone from a zero level such that the user can hear the environmental sound, the user is effectively provided an audio alert notifying the user of such a volume change.
.

Claims 28, 30, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2016/0357510) considered with Gauger, JR. et al. (US 2014/0126733).
	Regarding claims 28 and 36, Watson discloses headphones.  See para. 0019, regarding “the wearable device can include … headphones, … that includes sensors for detecting a wearing status of the wearable device”, e.g., sensors that sense when the headphones are removed from a head of the listener.  The headphones, comprising:  speakers that play, to a listener wearing the headphones and during a telephone call, a voice of a person received from a portable electronic device 350 in wireless communication with the headphones (see figure 3B, which teaches that when a call is in progress, voice audio is routed from a smartphone 350 to speakers of the headphones); and a sensor that senses when the headphones are removed from a head of the listener, wherein the headphones automatically switch the voice of the person to emanate from the portable electronic device 350 that is in wireless communication with the headphones in response to the sensor sensing the headphones are removed from the head of the listener (see figure 3C, which teaches that when a sensor senses that the headphones are removed from a head of the listener, voice audio is routed from the headphones to speakers of the smartphone 350).
Regarding claims 30 and 35, Watson discloses headphones.  See para. 0019, regarding “the wearable device can include … headphones, … that includes sensors for detecting a wearing status of the wearable device”, e.g., sensors that sense when the headphones are removed from a head of the listener.  The headphones, comprising:  speakers that play, to a listener wearing the headphones, music 
	Watson discloses the invention as claimed, but fails to specifically teach that the headphones further include a microphone that captures environmental sound and a processor that blocks a portion of the environmental sound that plays through the speakers.  Gauger, JR. discloses headphones (see fig. 2C, for example) including a microphone 108 that captures environmental sound 200 and a processor 118 that blocks a portion of the environmental sound that plays through speakers 104, in the same field of endeavor, for the purpose of allowing a user to hear certain environmental sounds (e.g., just the voices of others) for situational awareness of their environment (see para. 0041).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Watson, in view of Gauger, JR., such that the headphones further include a microphone that captures environmental sound and a processor that blocks a portion of the environmental sound that plays through the speakers.  A practitioner in the art would have been motivated to do this for the purpose of allowing a user to hear certain environmental sounds (e.g., just the voices of others) for situational awareness of their environment.

Claims 29, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2016/0357510) considered with Gauger, JR. et al. (US 2014/0126733), as applied to claims 28 and 35 above, in further view of Gauger, JR. et al. (US 2014/0126733).
	Watson, as modified and applied to claims 28 and 36 above, discloses the invention as claimed, but fails to specifically teach that the headphones further include a sensor that senses a hand of the listener to an earphone of the headphones, wherein the headphones automatically increase an amount of the environmental sound that plays through the speakers and play the environmental sound as binaural 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Watson, in further view of Gauger, JR., such that the headphones further include a sensor that senses a hand of the listener to an earphone of the headphones, wherein the headphones automatically increase an amount of the environmental sound that plays through the speakers and play the environmental sound as binaural sound in response to the sensor sensing the hand of the listener to the earphone.  A practitioner in the art would have been motivated to do this for the purpose of allowing a user to selectively hear environmental sounds for situational awareness of their environment by using a touch-type user interface control on the earphone.

Claim 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2016/0357510) considered with Gauger, JR. et al. (US 2014/0126733), as applied to claims 28 and 35 above, in further view of Chew (US 2008/0144806).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Watson, in view of Chew, such that the headphones play an alert of a non-naturally occurring sound though the speakers in order to notify the listener of changing a mode of operation that increases an amount of the environmental sound being played through the speakers (e.g., when the active hear-through mode is enabled by the user touching the ear cup).  A practitioner in the art would have been motivated to do this for the purpose of accurately and timely notifying the user of the headphones that the mode of operation has been changed to the active hear-through mode of operation.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2016/0357510) considered with Gauger, JR. et al. (US 2014/0126733), as applied to claim 28 above, in further view of Chizi et al. (US 2016/0014497).
Watson, as modified and applied to claim 28 above, discloses the invention as claimed, including headphones having a processor that blocks a portion of the environmental sound that plays through speakers for the purpose of allowing a user to hear certain environmental sounds (e.g., just the voices of others) for situational awareness of their environment (see Gauger, JR., para. 0041), but fails to specifically teach that the processor changes an amount of the environmental sound being blocked from playing through the speakers in response to one or more sensors determining the listener wearing the headphones is traveling on transport.  Chizi discloses a method and apparatus for increasing the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Watson, in view of Chizi, such that the processor changes an amount of the environmental sound being blocked from playing through the speakers in response to one or more sensors determining the listener wearing the headphones is traveling on transport.  A practitioner in the art would have been motivated to do this for the purpose of allowing only environmental sounds to be played through the headphones which are relevant to the listener’s current context of traveling on transport.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2016/0357510) considered with Gauger, JR. et al. (US 2014/0126733), as applied to claim 28 above, in further view of Gozen (US 2011/0135126).
Watson, as modified and applied to claim 28 above, discloses the invention as claimed, but fails to specifically teach that the headphones automatically change an amount of the environmental sound that plays through the speakers of the headphone and plays an audio alert in order to notify the listener of switching a mode of operation that changes an amount of the environmental sound that plays through the speakers, in response to detecting that the listener wearing the headphones is walking.  Gozen discloses a headphone including a sensor for detecting that the listener wearing the headphones is walking, and automatically change an amount of the environmental sound that plays through the speakers of the headphone and plays an audio alert in order to notify the listener of switching a mode of operation that changes an amount of the environmental sound that plays through the speakers, in the same field of endeavor, for the purpose of providing the user situational awareness of their environment while the user is walking (see para. 0072).  Note:  by changing an amount of the environmental sound that plays through the speakers of the headphone from a zero level such that the user can hear the environmental sound, the user is effectively provided an audio alert notifying the user of such a change.
.

Claims 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. (US 2016/0357510), Gauger, JR. et al. (US 2014/0126733), and Gozen (US 2011/0135126), as applied to claim 33 above, in further view of Selig et al. (US 2014/0334644).
Watson, as modified and applied to claim 33 above, discloses the invention as claimed, including that the headphones changes an amount of the environmental sound that plays through the speakers in response to detecting the listener wearing headphones is walking (see Gozen, para. 0072), but fails to specifically teach that an accelerometer (motion sensor) in a smartphone wirelessly connected to the headphones is used to detect that the listener wearing the headphones is walking (moving).  Selig discloses headphones wirelessly connected to a smartphone (see para. 0020) wherein an accelerometer in the smartphone is used to detect that the listener wearing the headphones is walking (moving), in the same field of endeavor, for the purpose of changing an audio output that plays through speakers of the headphones in response to the accelerometer detecting that the listener is walking/moving (see fig. 5, para. 0053-0054).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Watson, in view of Selig, such that an accelerometer in a smartphone wirelessly connected to the headphones is used to detect that the listener wearing the headphones is walking (moving).  A practitioner in the art would have been motivated to do this for the purpose of using an accelerometer (motion sensor) in a smartphone to detect that the listener is walking (moving) thereby reducing the complexity and cost of the headphones.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose headphones including circuitry for controlling audio output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
December 5, 2021